DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/20/2022, have been fully considered.  
Applicant traverses the rejection of claims under 35 U.S.C. 103(a) based primarily on Garbaccio et al (WO 2015/153401; of record), alleging unexpected results of long-term in vivo stability and enhanced selectivity (Applicant Arguments, Pages 27-33).  Although it is noted that Applicant additionally argues unexpected results associated with a representative steroid (Applicant Arguments, Pages 33-37), this is not considered pertinent to the instant claims directed to steroid ADCs.
Turning to the Han Declaration under 37 C.F.R. 1.132, a steroid ADC comprising the linker-payload LP112, which is a linker conjugated to a steroid of compound 4b: 
    PNG
    media_image1.png
    104
    234
    media_image1.png
    Greyscale
, was shown to be stable and measurable in blood samples collected from mice injected with the ADC 59 days after treatment (Paragraphs 10-15).  On the other hand, the steroid ADC of Garbaccio et al is shown to be stable for 6 hours.  Furthermore, a different steroid ADC comprising the same linker-payload (LP112) was shown to significantly more selective (Paragraph 22, Figure 6) compared to phosphate-containing steroid ADS (Paragraphs 23-26, Figures 7-8).  
The stability of the tested steroid ADC as well as the enhanced selectivity relative to the related compounds of the prior art is considered to be unexpected.  As such, the rejection of claims under 35 U.S.C. 103(a) based primarily on Garbaccio et al (WO 2015/153401; of record) is WITHDRAWN.  
Accordingly, the search has been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image2.png
    180
    524
    media_image2.png
    Greyscale
 - which reads on claims 29 and 34.  A rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 33, 35, 37-38 and 46-49, which are directed to the elected species but which do not include the single additional species, are objected to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teicher et al (WO 2004/017904).
Claims 29 and 34 (drafted independently) are drawn to a compound comprising a binding agent conjugated to a compound of Formula (A), which embraces the following compound species:

    PNG
    media_image2.png
    180
    524
    media_image2.png
    Greyscale

wherein:
Formula (A) is the following compound species 
    PNG
    media_image3.png
    178
    238
    media_image3.png
    Greyscale
wherein R1 is OH; R2 is alkyl (i.e., CH3); R3 is NRaRb wherein Ra and Rb are H; n is 4 and R5 is independently alkyl, alkyl, halo and OH; 
the binding agent is conjugated to the compound of Formula (A) via a linker L covalently bonded to R3, wherein L is 
    PNG
    media_image4.png
    108
    361
    media_image4.png
    Greyscale
; and
the binding agent is 
    PNG
    media_image3.png
    178
    238
    media_image3.png
    Greyscale
.
Teicher et al teach the instantly claimed compound at Page 31.
Accordingly, claims 29 and 34 are anticipated.
Claim Objections
Claims 33, 35, 37-38 and 46-49 are objected to as depending from a rejected base claim.  
Claim 38, which is considered to be commensurate in scope with the unexpected results discussed above, would be ALLOWABLE if drafted in independent form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 33-35, 37-38 and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of ALLOWED Application No. 15/975,191 (US 11,491,237). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘191 claims are similarly drawn to compounds comprising an antibody linked to at least one linker payload (which can be a glucocorticosteroid (original claim 91)), wherein the linker is as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 33-35, 37-38 and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/243,020. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘020 claims are similarly drawn to compounds comprising an antibody linked to a glucocorticosteroid via R3 wherein the linker is as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 33-35, 37-38 and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/407,099. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘099 claims are similarly drawn to compounds comprising an antibody linked to at least one linker payload (claim 9), more specifically a glucocorticosteroid (claim 25), wherein the linker is as instantly claimed (claim 21).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611